The opinion of the Court was drawn up by
Shepley J.
The parties agree, that the pauper and her father had a legal settlement in the town of Brewer, on September 30, 1834. Her father removed from that town on October 15, 1834, to the town of Hampden, where he has since continued to reside; and where he has since gained a *282legal settlement. The pauper continued to be a member of-his family, until January 25, 1838. And she does not appear to have gained any settlement of her own. Her father had not gained a new settlement in Hampden on August 28, 1838, when she became of the age of twenty-one years. The act of February 11, 1794, provided, that legitimate children should follow and have the settlement of their father, if he should have any within the State, until they gained a settlement of their own. By a literal construction of the language, such a child would follow and have the settlement of its father, gained after it became of age, Until it had gained one of its own. It was decided however in the Case of Springfield v. Wilbraham, 4 Mass. R. 493, that such Could not have been the intention of the legislature; and that when the father ceased to have any right to the service of the child, it would no longer have a derivative settlement from its father on his acquiring a new one. The same language was used in the act of 1821, c. 122; and it must be presumed with a knowledge of the construction, which it had received in that State.
The pauper could not therefore derive a settlement from her father, acquired by him after she became of age; and her settlement in the town of Brewer, remains unaffected by the settlement of her father in the town of Hampden.

Judgment for the plaintiffs.